DETAILED ACTION
	This is the first office action in response to U.S. application 17/065,293. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “statistical module” in claim 1 and “model module” in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The statistical module and model module will be examined in accordance with paragraph 26 of the specification as “non-transitory computer readable medium that stores instructions, instructions in execution on a machine, hardware, firmware, software in execution on a machine, and/or combinations of each to perform a function(s) or an action(s), and/or to cause a function or action from another module, method, and/or system”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Sullivan (US 20170190051, IDS).
Regarding claim 1, O’Sullivan teaches a system for crowd navigation of a host vehicle (robot control system 100 where [0030] discusses the system using motion planning in a crowd), comprising: 
a processor configured to receive sensor data ([0032] “processor(s) 132 managing/controlling operation of components on the robot 130 including an obstacle sensor(s) 134, input/output (I/O) devices 136”); 
a statistical module ([0036]-[0038] discuss the planning algorithm which uses Gaussian processes where it is interpreted that the planning algorithm is a statistical module) configured to: 
identify a number of agents in a physical environment based on the sensor data ([0037] “the planning algorithm uses its trained classifier to detect humans” where [0036] discusses this being based on information received from sensors); 
calculate a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents ([0038] “A Gaussian process can be used for: (1) the classification of humans/entities who block the robot path and (2) the regression of future human and robot trajectories based on their past trajectories”); and 
determine an objective function based on an intent and a flexibility ([0037] discusses the planning algorithm computing a robot trajectory to reach a goal destination in the workspace where the goal destination is interpreted as an intent and [0037] further discusses the robot avoiding collision with obstacles by stopping, modifying a trajectory or computing a new trajectory where the different options to modify the robot’s travel in a safe manner are interpreted as a flexibility where the computed trajectory and collision avoidance maneuvers are interpreted as an objective function); and 
a model module (plot 700) configured to: 
generate a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment (Figs. 6-7 show a graph and plot of the relative positions, orientation and speeds of humans that are detected in the vicinity of the robot where [0060]-[0063] describe optimizing the motion planner using distances between the robot and the humans where this optimization is interpreted as a convex configuration).

Regarding claim 2, O’Sullivan teaches wherein the sensor data is received from a sensor system of the host (Fig. 1 shows the robot CPU 132 receiving data from the entity tracking sensors/equipment 120 and obstacle sensors 134).

Regarding claim 3, O’Sullivan teaches wherein the intent is based on a goal of the host, and wherein the flexibility is based on a willingness of the host to deviate from the goal ([0037] discusses the planning algorithm computing a robot trajectory to reach a goal destination in the workspace where the goal destination is interpreted as an intent and [0037] further discusses the robot avoiding collision with obstacles by stopping, modifying a trajectory or computing a new trajectory where the different options to modify the robot’s travel in a safe manner are interpreted as a flexibility).

Regarding claim 4, O’Sullivan teaches wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function ([0038] discusses the robot trajectories being based on Gaussian processes stating “A Gaussian process can be used for: (1) the classification of humans/entities who block the robot path and (2) the regression of future human and robot trajectories based on their past trajectories. A Gaussian process is defined as a collection of random variables, which have a joint multivariate Gaussian distribution. A Gaussian process f(x) can be specified using a mean function m(x) and a covariance function k(x.sub.1, x.sub.2)”).

Regarding claim 5, O’Sullivan teaches wherein the model module is further configured to perform optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents (Figs. 6-7 show a graph and plot of the relative positions, orientation and speeds of humans that are detected in the vicinity of the robot where [0060]-[0063] describe optimizing the motion planner using distances between the robot and the humans where this optimization is interpreted as a convex configuration).

Regarding claim 6, O’Sullivan teaches wherein the host is a robot (robot 130), and wherein agents of the number of agents are humans ([0036] discusses the tracked entities within the workspace as humans).

Regarding claim 7, O’Sullivan teaches a method for crowd navigation (Fig. 4 method 400), comprising: 
identifying a number of agents in a physical environment based on sensor data from a host ([0037] “the planning algorithm uses its trained classifier to detect humans” where [0036] discusses this being based on information received from sensors); 
calculating a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents ([0038] “A Gaussian process can be used for: (1) the classification of humans/entities who block the robot path and (2) the regression of future human and robot trajectories based on their past trajectories”); 
determining an objective function based on an intent and a flexibility (([0037] discusses the planning algorithm computing a robot trajectory to reach a goal destination in the workspace where the goal destination is interpreted as an intent and [0037] further discusses the robot avoiding collision with obstacles by stopping, modifying a trajectory or computing a new trajectory where the different options to modify the robot’s travel in a safe manner are interpreted as a flexibility where the computed trajectory and collision avoidance maneuvers are interpreted as an objective function); and 
generating a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment (Figs. 6-7 show a graph and plot of the relative positions, orientation and speeds of humans that are detected in the vicinity of the robot where [0060]-[0063] describe optimizing the motion planner using distances between the robot and the humans where this optimization is interpreted as a convex configuration).

Regarding claim 8, O’Sullivan teaches wherein the sensor data is received from a sensor system of the host (Fig. 1 shows the robot CPU 132 receiving data from the entity tracking sensors/equipment 120 and obstacle sensors 134).

Regarding claim 9, O’Sullivan teaches wherein the intent is based on a goal of the host, and wherein the flexibility is based on a willingness of the host to deviate from the goal ([0037] discusses the planning algorithm computing a robot trajectory to reach a goal destination in the workspace where the goal destination is interpreted as an intent and [0037] further discusses the robot avoiding collision with obstacles by stopping, modifying a trajectory or computing a new trajectory where the different options to modify the robot’s travel in a safe manner are interpreted as a flexibility).

Regarding claim 10, O’Sullivan teaches wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function ([0038] discusses the robot trajectories being based on Gaussian processes stating “A Gaussian process can be used for: (1) the classification of humans/entities who block the robot path and (2) the regression of future human and robot trajectories based on their past trajectories. A Gaussian process is defined as a collection of random variables, which have a joint multivariate Gaussian distribution. A Gaussian process f(x) can be specified using a mean function m(x) and a covariance function k(x.sub.1, x.sub.2)”).

Regarding claim 11, O’Sullivan teaches performing optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents (Figs. 6-7 show a graph and plot of the relative positions, orientation and speeds of humans that are detected in the vicinity of the robot where [0060]-[0063] describe optimizing the motion planner using distances between the robot and the humans where this optimization is interpreted as a convex configuration).

Regarding claim 12, O’Sullivan teaches wherein the host is a robot (robot 130), and wherein agents of the number of agents are humans ([0036] discusses the tracked entities within the workspace as humans).

Regarding claim 13, O’Sullivan teaches wherein the intent is based on collision avoidance of the host, and the flexibility is based on willingness of the host to deviate from a direct path ([0037] discusses the robot avoiding collision with obstacles where avoiding collision is interpreted as the intent and the robot avoids collision by stopping, modifying a trajectory or computing a new trajectory where the different options to modify the robot’s travel in a safe manner are interpreted as a flexibility).

Regarding claim 14, O’Sullivan teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer having a processor to perform a method for crowd navigation ([0032] “The robot 130 includes a processor(s) 132 managing/controlling operation of components on the robot 130 including an obstacle sensor(s) 134, input/output (I/O) devices 136, and memory 150. Also, the processor 132 acts to execute code or instructions (e.g., to run or execute software) to provide a robot controller 140, which provides control signals to operate the robot drive system 138 that is used to move 139 the robot in the workspace 104”), the method comprising: 
identifying a number of agents in a physical environment based on sensor data received from a host ([0037] “the planning algorithm uses its trained classifier to detect humans” where [0036] discusses this being based on information received from sensors);
calculating a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents ([0038] “A Gaussian process can be used for: (1) the classification of humans/entities who block the robot path and (2) the regression of future human and robot trajectories based on their past trajectories”);
determining an objective function based on an intent and a flexibility ([0037] discusses the planning algorithm computing a robot trajectory to reach a goal destination in the workspace where the goal destination is interpreted as an intent and [0037] further discusses the robot avoiding collision with obstacles by stopping, modifying a trajectory or computing a new trajectory where the different options to modify the robot’s travel in a safe manner are interpreted as a flexibility where the computed trajectory and collision avoidance maneuvers are interpreted as an objective function); and 
generating a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment (Figs. 6-7 show a graph and plot of the relative positions, orientation and speeds of humans that are detected in the vicinity of the robot where [0060]-[0063] describe optimizing the motion planner using distances between the robot and the humans where this optimization is interpreted as a convex configuration).

Regarding claim 15, O’Sullivan teaches wherein the sensor data is received from a sensor system of the host (Fig. 1 shows the robot CPU 132 receiving data from the entity tracking sensors/equipment 120 and obstacle sensors 134).

Regarding claim 16, O’Sullivan teaches wherein the intent is based on a goal of the host, and wherein the flexibility is based on a willingness of the host to deviate from the goal ([0037] discusses the planning algorithm computing a robot trajectory to reach a goal destination in the workspace where the goal destination is interpreted as an intent and [0037] further discusses the robot avoiding collision with obstacles by stopping, modifying a trajectory or computing a new trajectory where the different options to modify the robot’s travel in a safe manner are interpreted as a flexibility).

Regarding claim 17, O’Sullivan teaches wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function ([0038] discusses the robot trajectories being based on Gaussian processes stating “A Gaussian process can be used for: (1) the classification of humans/entities who block the robot path and (2) the regression of future human and robot trajectories based on their past trajectories. A Gaussian process is defined as a collection of random variables, which have a joint multivariate Gaussian distribution. A Gaussian process f(x) can be specified using a mean function m(x) and a covariance function k(x.sub.1, x.sub.2)”).

Regarding claim 18, O’Sullivan teaches performing optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents (Figs. 6-7 show a graph and plot of the relative positions, orientation and speeds of humans that are detected in the vicinity of the robot where [0060]-[0063] describe optimizing the motion planner using distances between the robot and the humans where this optimization is interpreted as a convex configuration). 

Regarding claim 19, O’Sullivan teaches wherein the host is a robot (robot 130), and wherein agents of the number of agents are humans ([0036] discusses the tracked entities within the workspace as humans).

Regarding claim 20, O’Sullivan teaches wherein the intent is based on collision avoidance of the host, and the flexibility is based on willingness of the host to deviate from a direct path ([0037] discusses the robot avoiding collision with obstacles where avoiding collision is interpreted as the intent and the robot avoids collision by stopping, modifying a trajectory or computing a new trajectory where the different options to modify the robot’s travel in a safe manner are interpreted as a flexibility).

Double Patenting
Claims 1-20 of this application are patentably indistinct from claims 1-2, 4-8, 11-15 and 17-20 of Application No. 16/743,777. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 11-15 and 17-20 of U.S. Application 16/743,777 (‘777) dated 06/08/2022. Although the claims at issue are not identical, they are not patentably distinct from each other. The independent claims of ‘777, as shown below, are similar to the independent claims of the instant application. While ‘777 does cite the limitation of calculating a set of Gaussian processes in a continual manner as the sensor data is received, as the instant application independent claims only cite calculating a set of Gaussian processes, the instant application would also account for Gaussian processes in a continual manner as the sensor data is received. In short, the instant application’s claims are broader than the claims of ‘777. Thus, the instant application’s claims are not patentably distinct from the claims of ‘777. As shown in the table below independent claims 1, 7 and 14 are rejected by ‘777’s independent claims 1, 7 and 14. 
Claim
This Application’s Claim
‘777 Claims (06/08/2022)
1
A system for crowd navigation of a host vehicle, comprising: a processor configured to receive sensor data; a statistical module configured to: 
1. A system for crowd navigation of a host vehicle, comprising: a processor configured to receive sensor data; a statistical module, implemented by the processor, configured to: 
1
identify a number of agents in a physical environment based on the sensor data; 
1. identify a number of agents in a physical environment based on the sensor data; 
1
calculate a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents; 
1. calculate a set of Gaussian processes in a continual manner as the sensor data is received, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents; 
1
and determine an objective function based on an intent and a flexibility; 
1. and determine an objective function based on an intent of the host and a flexibility of the host, wherein the intent of the host is based on a goal of the host and the flexibility of the host is based on a willingness of the host to deviate from the goal; 
1
and a model module configured to: generate a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment.
1. and a model module, implemented by the processor, configured to: generate a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment.
7
A method for crowd navigation, comprising: 
7. A method for crowd navigation, comprising: 
7
identifying a number of agents in a physical environment based on sensor data from a host; 
7. identifying a number of agents in a physical environment based on sensor data from a host; 
7
calculating a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents; 
7. calculating a set of Gaussian processes in a continual manner as the sensor data is received, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents; 
7
determining an objective function based on an intent and a flexibility; 
7. determining an objective function based on an intent of the host and a flexibility of the host, wherein the intent of the host is based on a goal of the host and the flexibility of the host is based on a willingness of the host to deviate from the goal; 
7
and generating a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment.
7. and generating a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment.
14
A non-transitory computer readable storage medium storing instructions that when executed by a computer having a processor to perform a method for crowd navigation, the method comprising: 
14. A non-transitory computer readable storage medium storing instructions that when executed by a computer having a processor to perform a method for crowd navigation, the method comprising: 
14
identifying a number of agents in a physical environment based on sensor data received from a host; 
14. identifying a number of agents in a physical environment based on sensor data received from a host; 
14
calculating a set of Gaussian processes, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents; 
14. calculating a set of Gaussian processes in a continual manner as the sensor data is received, wherein the set of Gaussian processes includes a Gaussian Process for each agent of the number of agents; 
14
determining an objective function based on an intent and a flexibility; 
14. determining an objective function based on an intent of the host and a flexibility of the host, wherein the intent of the host is based on a goal of the host and the flexibility of the host is based on a willingness of the host to deviate from the goal; 
14
and generating a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment.
14. and generating a model of the number of agents by applying the objective function to the set of Gaussian processes, wherein the model includes a convex configuration of the physical environment.


Further, dependent claims 2-6, 8-13 and 15-20 of the instant application are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 11-15 and 17-20 of ‘777 as shown in the table below.

Claim
This Application’s Claim
‘777 Claims (06/08/2022)
2
wherein the sensor data is received from a sensor system of the host.
2. wherein the sensor data is received from a sensor system of the host.
3
wherein the intent is based on a goal of the host, and wherein the flexibility is based on a willingness of the host to deviate from the goal.
1. wherein the intent of the host is based on a goal of the host and the flexibility of the host is based on a willingness of the host to deviate from the goal
4
wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function.
4. wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function.
5
wherein the model module is further configured to perform optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents.
5. wherein the model module, implemented by the processor, is further configured to perform optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents.
6
wherein the host is a robot, and wherein agents of the number of agents are humans.

6. wherein the host is a robot, and wherein agents of the number of agents are humans.
8
wherein the sensor data is received from a sensor system of the host.
8. wherein the sensor data is received from a sensor system of the host.
9
wherein the intent is based on a goal of the host, and wherein the flexibility is based on a willingness of the host to deviate from the goal.
7. wherein the intent of the host is based on a goal of the host and the flexibility of the host is based on a willingness of the host to deviate from the goal
10
wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function.
10. wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function.
11
performing optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents.
11. performing optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents.
12
wherein the host is a robot, and wherein agents of the number of agents are humans.
12. wherein the host is a robot, and wherein agents of the number of agents are humans.
13
wherein the intent is based on collision avoidance of the host, and the flexibility is based on willingness of the host to deviate from a direct path
13. wherein the intent is based on collision avoidance of the host, and the flexibility is based on willingness of the host to deviate from a direct path.
15
wherein the sensor data is received from a sensor system of the host.
15. wherein the sensor data is received from a sensor system of the host.
16
wherein the intent is based on a goal of the host, and wherein the flexibility is based on a willingness of the host to deviate from the goal.
14. wherein the intent of the host is based on a goal of the host and the flexibility of the host is based on a willingness of the host to deviate from the goal
17
wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function.
17. wherein the intent is a mean of the objective function and the flexibility is a covariance of the objective function.
18
performing optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents.
18. performing optimal shaping to determine a subset of agents of the number of agents that are statistically significant, and wherein the convex configuration is based on the subset of agents.
19
wherein the host is a robot, and wherein agents of the number of agents are humans.
19. wherein the host is a robot, and wherein agents of the number of agents are humans.
20
wherein the intent is based on collision avoidance of the host, and the flexibility is based on willingness of the host to deviate from a direct path.
20. wherein the intent is based on collision avoidance of the host, and the flexibility is based on willingness of the host to deviate from a direct path.


This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McGill (US 20200089246), Vozar (US 20200026286), and Du (US 20210276572) teach classifying identified agents using gaussian functions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./           Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664